Case 1:16-cv-24894-JLK Document 113 Entered on FLSD Docket 08/01/2019 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                       M IA M ID IV ISIO N

                                CASE NO.1:16-CV-24894-JLK
  EARLINE M CBRIDE,

          Plaintiff,



  CARNIVAL CORPORATION d/b/a
  CARNIVAL CRUISE LINES, lN C.,

          Defendant.


                  O RDER GRANTING IN PART AND DENYING IN PART
                  DEFENDANT'S M OTION FOR SUM M ARY JUDGM ENT

          THIS M ATTER com es before the Court upon Defendant Carnival Corporation's

  pkCccarnival'')M otionforSummaryJudgment(é$M otion'')(D.E.84),tlledJuly8,2019 1   .



     1.      BACKG RO UND

          Thispersonalinjury case arisesfrom Plaintiffsfallfrom herwheelchairwhile in the
 processofdisembarking Carnival'svesselEcstasy atthe PortofM iam ionN ovember23, 2015.

 ln herComplaint,Plaintiffclaim sthatheraccidentwascaused by Carnival'snegligence in, inter

 J/f(7,(a)idfailling)to provideareasonably safemtansof...egressfrom the subjectvesselfor
 passengtrsi''(b)fifailging)to warn passtngers ...oftht dangtrouscondition which txisttdi''
 (c)i'faillinglto properly train itsemployttsintheustofthtgangwayforthedisembarkation of
 clisabled passengersi''(d)difailling)to providean appropriately designed gangwayi''and (e)its
 em ployees,S'operating in thecourseand scope oftheiremploym ent, failling)tosafely disembark


 lThe Courthas also considered Plaintiff'sResponse in Opposition (D .E.94),Gled July 22,2019;and
 Carnival'sReply (D.E.1044,fited Juty26,2019.
Case 1:16-cv-24894-JLK Document 113 Entered on FLSD Docket 08/01/2019 Page 2 of 7




  Plaintifp'(D.E,1,at6-7,!(25b,f,g,1,m).Moreover,PlaintiffallegesthatSr efendantwason
  actualorconstructivenoticeofthepresenceofsaidconditions''(id at7,!26).
                                                                 .



           The Court'sdeadline foral1discovery in thisaction wasJuly 3, 2019,overthirty m onths

  after Defendantfiled itsAnsweron Decem ber27, 2016 (D.
                                                       E.9). Following theclose ofall
  discovery,Carnival tlled the inslant Motion for Summary Judgment(D E,84),requesting
                                                                            .



  iudgmentasamatteroflaw that(1)itisnotliablefortheallegednegligenceofM r Charles,the
                                                                                 .



  manpushingPlaintiff'swheelchair,becausehewasnotdirectly employedby Carnival(id at5-   .



  7);(2)itisnotliableforthedesign ofthegangwayorthegangwayramp lid at7-8);and (3)it
  hadnonoticethattherewasadangerousconditioninthegangway(id.at8-12).
     II.      DISCUSSION

              A. LegalStandard on Sum m ary Judgm ent

           SummaryjudgmentisappropriatewherethereisSlnogenuineissueasto anymaterialfact
 and thatthemoving party is entitled tojudgmentasa matteroflaw.'' Fed.R.Civ.P.56(c)
 (emphasisadded);Anderson v.Liberty Lobby,Inc.,477 U.S.242,247-48 (1986). An issue is
 gtnuineifareasonablefactfindtrcouldretum averdictforthenonmovingparty. M izev.Jefferson

 (7ftp##.ofEduc.,93F.3d739,742(11thCir.1996).A factismaterialifitmayafftcttheoutcomt
 ofthe case underthe applicablt substantive law. Allen v.Tyson Foods, lncv,121F.3d 642,646

 (11thCir.1997).Themovingpartyhastheburdenofestablishingboththeabsenceofagenuine
 isstleofmaterialfactandthatitisentitledtojudgmentasamatteroflaw.SeeMatsushitaElec.
 lhdus.Co.v.ZenithRadioCorp.,106 S.Ct.1348,1356(1986).
             B . M aritim e Negligence

       Toprevailonamaritimentgligenceclaim,aplaintiffmustestablishthat(1)thedefendant
 owed theplaintiffa duty (e.g.,to maintain theship in asafecondition forpassengers,to warn
Case 1:16-cv-24894-JLK Document 113 Entered on FLSD Docket 08/01/2019 Page 3 of 7




  passengersofdangersthatarenotopen and obvious);(2)thedefendantbreached theduty;and
  (3)the breach actually and proximately caused injury to the plaintiff. See, e.g.,Chaparro v.
  CarnivalCorp.,693F,3d 1333,1336(11thCir.2012).Theduty ofcarethatashipownerowesto
  passengersisiçordinary reasonablecareunderthecircumstances.''Kee
                                                                 fev.Bahama CruiseLine,
  Jac.,867 F.2d 1318,1322 (11th Cir.1989). Therefore,the plaintiffmustprove there wasa
  conditionontheshipthatnotonlycausedhisorherinjury,butalsothatcouldreasonablybeseen
  asunsafe.

        Assuch,tobe held liableforbreach ofaduty ofcare,aship ownerm usthavehad içactual

  orconstructive notice ofthe unsafe condition,''m eaning thatitknew orreasonably should have

 knownofthecondition,ld.at1322 (Forliability toexist,'sthecanierEmust)havehad actualor
 constructivenoticeoftherisk-creating condition,atleastwhere ...the menace isonecom monly

 encounteredonlandandnotcleaxlylinkedtonauticaladventtlre.''). An exampleofconstructive
 notice iswhere aishazard ghas)been presentforaperiod oftimeso lengthy asto (reasonably)
 invite corrective measures''by the shipowntr.        Evidence of Sssubstantially sim ilar''prior

 accidtntsoroccurrtnetsmaysupporttheshipowntrhavinghadnotict,seeSorrelsv.NCL (Bah.
                                                                                 )
 Ltd.,796F.3d 1275,1287-88(11thCir.2015),butthisisnotata1ltheexclusivemtansofproving
 a ship owner'snotice.

           C . C arnival's Duty to Provide Safe Egress isN ondelegable

        First,CarnivalarguesthatitisnotliablefortheallegednegligenceofM r.Charles,because

 the record show sthatM r.Charlesw as Ssem ployed by SM S,a non-party independentcontractor''z

 (D.E.84,at5),andthatitdidnotowePlaintiffç$anon-delegabledutytoprovidesafeegressfrom
 thevesselsuchthatitwouldbeliableforanyntgligenceofSM S''(id.at15-16).Plaintiffalleged


 2Thecompany'sfullname isSM S lnternationalShore Operations US Inc.
                                               3
Case 1:16-cv-24894-JLK Document 113 Entered on FLSD Docket 08/01/2019 Page 4 of 7




  inherComplaintthatCarnivalowedhersuchanondelegableduty(id at12(citingD.E.1,at3,!
                                                                   .




  9)),andtheEleventh Circuitopinion Vierlingv.CelebrityCruises,Inc., 339F.3d 1309(11th Cir.
  2003)(Tjoflat,J.)clearlystates:
         A high degree ofcare isdem anded ofcom mon carriers toward theirpassengers.
        fIncluded in thishigh degreeofcare istheduty to maintain reasonable, safemeans
          orpassengers to board and disembark.This#? z/z isnondelegable,and the failure
         ofshipownerstoprovidesuch ameansrendersthem liable in damages.

 arl.at1319 (emphasisadded)(internalcitationsomitted).Camivalherecontendsthislanguageis
 mere dicta,where iithe issue ofwhetherornotthe passengerhim selfwasowed a nondelegable

 dutywasnotbeforetheeourtonapptal''(D,E.84,at14).Indeed,thtEleventhCircuitin Vierling
 wasruling ontheship'sentitlementto indemnifcation from thePortAuthority. See Vierling,339

 17.3dat1319-20.

        Nevertheless,Plaintiffresponds- andCam ivaladmits(D.E.84,at13n.ll- thatdistrict
 courtshave relied on Vierling forthe proposition thata ship hasa nondelegable duty to provide

 safe egress:M cLean v.CarnivalCop.,Case No.12-cv-24295-CM A,2013 W L 1024257,at *3

 (S.D.Fla.Mar.14,2013);Crouch v.CarnivalCorp.,Case.No.06-cv-22660-ASG,2007 W L
 9702149,at*7(S.D,Fla.Oct.30,2007)(D.E.94,at3-4).lnaddition,Plaintiffcitesseveralcases
 fioln aroundtheUnited Statesconsideringtheseissuesandholding sim ilarly to Vierling,including

 Samuelov v.CarnivalCruise Lines,Inc.,870 So.2d 853,856 (F1a.3d Dist.Ct.App.2003);
 Arceneauxv.Ingram BargeCo.,Civ.A.No.94-2505,1995W L 527635,at*2(E.D.La.Sept.5,
 1995);andHamiltonv.MarineCarriersCorp.,332F.Supp.223,232(E.D.Ptnn.1971)(id.at3-


        ThisCourtagreeswithJudgeTjotlat'sreasoningin Vierling thatacommon canierhasa
 çddutytomaintainreasonable,safemeansforpassengersto...disembark''andthatStltjhisdutyis
 nondelegable.'' Vierling,339 F.3d at1319. Assuch,the CourtholdsthatCarnivalhere cannot
Case 1:16-cv-24894-JLK Document 113 Entered on FLSD Docket 08/01/2019 Page 5 of 7




  avoid liability forM r.Charles'sactions during Plaintiffs disem barkation ofCarnival's ship by

  ikdelegating''itsduty to providesafe egress.

             D. CarnivalIsNotLiablefortheDesign oftheGangway Ramp

         Second,Carnivalarguesitisentitled tojudgmentasamatterof1aw on Plaintiff'sclaim
 thatit(çfailed to providean appropriately designed gangway''and thatitfsnegligently selected an

 unsafe design for the area in question,''because Plaintiff has not adduced any evidence that

 Carnivalparticipatedinthedesignofthegangway (D.E.84,at7-8(quotingD.E.1,!! 251,27:             .



 In response,Plaintiffddconcedesthattheevidence . . . showsthatCam ivalw asnotinvolved in the

 physicaldesign and placementofthe gangway ramp in the PortofM iami''(D.E.94,at14)             .



 Therefore,Carnival'sM otion forStlmm aryJudgmentasto thisclaim isdueto be granted.

            E. W httherCarnivalH ad NoticeRaisesGenuineIssuesofM aterialFact

        Third,Carnivalargutsthatitdid nothave actualor constructive notice ofa dangerous

 conditiononthtgangwayforwhtelchairsandthatthtrtforeitistntitltd tojudgmentasamatter
 oflaw on atleastPlaintifps failure to wam claim ,citing Taiariolv.M SC Crociere S.A.,677 F.

 App'x 599(11th Cir.2017)(percuriam)(D.E.84,at8-12;D.E.104,at7-9). ln Taiariol,the
 EleventhCircuitaffirmedadistrictcourt'sgrantingofsummaryjudgmentontheplaintiffsfailure
 towarn claim,wheretheplaintiffpresentednoevidencewhatsoeverSithatthedefendanthad notice

 ofanyrisk-creatingcondition.''ld at601. lnparticular,asCamivalemphasizes(D.E.84,at9;
 D.E.104,at7),theplaintiffpresentednoevidenceofapriorincidentsubstantially similarto her
 tislipping onthenosing ofoneof'thestep'sinthebalcony ofatheateron theship.See id at600-

 01.Furthermore,in itsReply (D.E.104,at8-9),CarnivalcitesGorczycav.M SC Cruises,S.A.,
 715F.App'x919(11thCir.2017)(percuriam),inwhichsummaryjudgmentwasaffirmedonthe
Case 1:16-cv-24894-JLK Document 113 Entered on FLSD Docket 08/01/2019 Page 6 of 7




  issueofnoticewheretheplaintiffd'failedtoproduceevidencethatany otherpassengersbeforeher

  tripped on the stepsofthe Pantheon Theaterdue to a faulty orloose m etalnosing,''id at922.

        Here,the evidence thatCam ivaltianticipatesthatM s. M cBride willrely on''to establish

 Carnival'snotice(D.E.84,at9)includes(a)theminutesofanM /S CarnivalEcstasy Shipboard
  Safety Committee meeting dated M arch 2,2014 (D.E.84-7)thatdocuments thatSsthe deck 7
 gangwayhasa very steep shortramp and thiscreatesachallenge forwheelchairpusherstrying to

 gettheguestsovertheramp intothegangway''(id.at4);(b)aPassengerInjuryStatementfilled
 outin handwriting by JoanneRyan on April18,2015 thatstatesthatshewasbeing wheeled in a

 wheelchairin fitunnelboarding ship''andthatthewheelchairtipped over(D.E.84-5,at1);and
 (c)antmaildatedApril18,2015from Andrew Leiva(M anagerofPierOperationsforCarnival)
 toshipstaffstatingthatdklalt2:00pm wehadaguest,JoanneRyan ...fallwhilebeing assistedin
 awheelchairbyoneofthecrew members...in thegangway''lid at3). Carnivalcontendsthat
 t'M s.M cBride has notgathered any additionalevidence ...thatwould indicate any similarity

 betweenM s.Ryan'sincidentandMs.M cBride'sg,suchas)evidencethatitwasthesamegangway,
 oreven evidenceasto whatspecifically caused Ms.Ryan tofallfrom herwheelchair''(D.E.84,
 a,
  t10).Equally,Carnivalarguesthatdfltlhereisnoindicationthat(the)meetingminuteevenrefers
 tothegangway atthePortofM iami''(id at11).3 Plaintiffconteststhesepoints(seeD.E.94,at
 1* .19),forexampleby citing deposition testimony ofSM S'Scoporaterepresentative Andrius
 Zickeviciussupporting thatiscarnivalhasroutinely only used the same two gangways located at

 TerminalsD andE inthePortofM iami''(f#.at16(citingZickeviciusDep.,at80:18-81:19(D.E.
 94-5,at3-.
          4))).


 3Carnivalquotesfrom thedeposition ofCarnival'scorporaterepresentativeon thispoint(D.E 84,at11-
                                                                                    .

 l2)andcitesilExhibitçD'at109:21to 11l:5''(id.at12). However,thosepagesaremissingfrom Exhibit
 E)to Defendant'sM otion;assuch,theCourtunableto considerthisevidence.
                                               6
Case 1:16-cv-24894-JLK Document 113 Entered on FLSD Docket 08/01/2019 Page 7 of 7




          Notwithstanding Carnival'sargumentsforsummaryjudgment,theCourtconcludesthat
  the evidence proffered by Plaintiffis sufficientto create a genuine issue ofm aterialfactasto

  whether Carnival knew or should have known of any condition in the gangway potentially

 hazardous to passengers in wheelchairs disembarking the ship. Thus,whetherPlaintiff's own

 incidentwascaused by aknown orforeseeabledefectorStgap''in the gangway isagenuineissue

 appropriate forresolution attrial.

       111.   CONCLUSION

          Therefore,CarnivalisentitledtosummaryjudgmentonPlaintiffsnegligentdesignclaim,
 but Plaintiffs remaining negligence claim s should be resolved at trial. Accordingly, it is

 ORDERED,ADJUDGED,and DECREED thatDtfendant'sM otion for Summ ary Judgm ent

 (D.E.84)be,and thesameis,hereby GRANTED inpartsothatCamivalisawardedjudgment
 a.
  sam atteroflaw thatitisnotliableforthe design ofthegangway,and otherwiseDENIED .

          DONE and O RDERED in Chambers at the Jam es Lawrence King Federal Justice

 Building and United StatesCourthouse inM iami, Florida,on this31stday ofJuly,2019.



                                                                     #*u4,%
                                           1 M ES LAW ,N E KING
                                              ITED STA TES D ISTRICT JU D GE
                                           SOUTHERN DISTRICT OF FLORIDA
 cc:     A lIC ounselof Record




                                              7
